Exhibit 10.18

 

Amendment to Lease

 

This Amendment to Lease dated this 1st day of September, 1995 shall amend the
terms of a lease dated February 3, 1993 (“Lease”) by and between Jaytee
Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”) and any
other amendments to such lease.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
specifically adding 8,000 square feet of lower level space to the leased
Premises at $11 per square foot which by previous arrangement was leased to
Tenant for 18 months rent free.

 

ARTICLE I.   PREMISES

 

SECTION 1.   Tenant leases from Landlord and Landlord leases to Tenant the
following premises (hereinafter called the “Premises”):

 

Being 13,000 square feet of office space located on the first floor and lower
level in the Republic Bank Building (hereinafter called “the Building”) located
at Hurstbourne Parkway and Stone Creek Parkway in Jefferson County, Kentucky. 
Tenant’s retail banking operation shall be limited to 5,000 square feet on the
first floor as such space is the only location available for purposes other than
office use.

 

ARTICLE III.   RENT AND OPERATING EXPENSES

 

SECTION 1.   Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as rental for the
Premises, the sum of $14,416.66 (the “Rent”).  Rent shall be payable in advance
on the first day of each calendar month beginning September 1, 1995 for the
remaining term of the lease.

 

 

JAYTEE PROPERTIES

 

 

 

 

 

BY:

 

\s\ Steve Trager

 

 

 

 

 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

BY:

 

\s\ Lee Kinsolving

 

 

 

91

--------------------------------------------------------------------------------